Ei Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Hste es un pleito de reivindicación, declaración de inexis-tencia de contratos y otros extremos. Como a la demanda instada por los demandantes presentó la demandada una moción para desestimar basada en que aquélla no aduce Fechos constitutivos de causa de acción y tal moción fue declarada con lugar y la resolución así dictada ha sido ob-jeto del primer señalamiento de errores, nos parece indis*957pensable hacer una breve reseña de las alegaciones de la demanda. En ésta se alega que en 8 de septiembre de 1942 falleció Sotero Hernández, dejando por úpicos y universa-les herederos a sus legítimos hijos, los aquí demandantes; que con anterioridad al 30 de enero de 1933 dicho Sotero' Hernández adquirió de Lorenzo Orta y su esposa Elisa Torres Ayende por la suma de $250 un solar compuesto de 250 metros cuadrados en el cual enclavan dos casas terre-ras, construidas de madera, con techo de zinc; que en 30 de enero de 1933 Sotero Hernández solicitó y obtuvo de los vendedores Orta y esposa que comparecieran ante un nota-rio y simularan a favor de su concubina, la demandada Adol-fina Ayala, la compraventa de la finca a que ya se ha hecho mención, haciéndose constar en dicha escritura que la venta se efectuaba por la suma de $250 que los vendedores habían recibido de manos de la compradora con anterioridad al otorgamiento, siendo falsa tal manifestación, ya que fué Sotero Hernández quien compró y pagó el indicado precio; que ratificando la simulación de la indicada escritura, Adol-fina Ayala y Sotero Hernández en 16 de octubre de 1939 acudieron ante otro notario y otorgaron una escritura a virtud de la cual la primera vendió al segundo el inmueble a que ya se ha hecho mención, pero haciéndose constar en esa escritura que Adolfina Ayala había recibido su precio 'con anterioridad al otorgamiento; que 64 días después de otorgada la escritura que se acaba de mencionar el causante de los demandantes compareció ante notario y simuló igual-mente a favor de la demandada Adolfina Ayala la venta de la tantas Aceces mencionada finca, haciendo constar que la misma se efectuaba por precio de $650, que se decían ha-berse entregado en presencia del notario autorizante; que no obstante esto último tal entrega fué el resultado de la simulación concertada entre Sotero Hernández y su concu-bina, siendo ésta insolvente y sin medios económicos de clase alguna con qué afrontar las obligaciones especificadas. *958en las escrituras a que se ha hecho mención; que Adolfina Ayala en ningún momento pagó a Lorenzo Orta cantidad al-guna representativa del valor de la indicada finca; que Sotero Hernández tampoco pagó cantidad alguna a Adol-fina Ayala en 16 de octubre de 1939; ni ésta a Sotero Her-nández en diciembre 30 de 1939, siendo Sotero Hernández quien compró y pagó el valor del precio estipulado a Lorenzo Orta, y siendo todos dichos traspasos fraudulentos y simulados y llevados a efecto de mutuo acuerdo entre So-tero Hernández, y su concubina Adolfina Ayala, con el pro-pósito de simular la insolvencia de aquél y de privar a los demandantes de su participación hereditaria en los bienes de su padre, quien para esas fechas se encontraba disgus-tado con los demandantes por las recriminaciones que és-tos le hicieron cuando él abandonó a la madre legítima de ellos por su concubina la demandada; que la demandada nunca pagó cantidad alguna por la indicada finca y sí Sotero Hernández, quien desde el 30 de enero de 1933 estuvo po-seyendo la finca quieta y públicamente, en concepto de dueño y sin interrupción hasta la fecha de su muerte.
La demanda contiene además una segunda causa de ac-ción al efecto de que la demandada tiene cedida en arrenda-miento una de las dos casas antes mencionadas y se ha apropiado de los cánones correspondientes.
En relación con la primera causa de acción, que con-forme veremos en seguida es en verdad la única pertinente a la cuestión que nos ocupa, se suplica se dicte sentencia declarando que las escrituras reseñadas son nulas e inexis-tentes y que el inmueble descrito en dicha primera causa de acción es de la exclusiva propiedad de los demandantes como herederos de su causante Sotero Hernández.
En 3 de julio de 1947 el tribunal inferior, luego do citar los casos de González Rodríguez v. Fumero, 38 D.P.R. 556; Rivera v. Sucn. Caraballo, 56 D.P.R. 736; Sucn. Soto v. Vélez, 60 D.P.R. 215; Rodríguez v. Pizá, 60 D.P.R. 669, 673 *959y Logia Caballeros del Plata v. García, 63 D.P.R. 291 de-claró sin lugar la moción para desestimar y sostuvo que a base de las doctrinas de los casos mencionados la demanda aduce liecbos constitutivos de la causa de acción ejercitada y que los demandantes como herederos legítimos de Sotero Hernández tienen capacidad para interponer' la acción. So-licitada reconsideración a base de que la resolución dictada está reñida con la doctrina establecida en el caso de Peña v. Mendoza, 60 D.P.R. 110, el tribunal inferior, luego de oír a las partes, declaró con lugar la reconsideración solicitada por entender que según el caso de Peña v. Mendoza los de-mandantes debían “alegar que el valor de los bienes a que se contrae este pleito excede de la parte del caudal heredi-tario de Sotero Hernández, del cual podía disponer libre-mente de acuerdo con la ley, a fin de que la demanda aduzca hechos.”
En el caso de Peña v. Mendoza, supra, la cuestión en-vuelta fué la siguiente: En 8 de febrero de 1930, Francisco Peña Vázquez, padre legítimo de los demandantes, otorgó escritura pública en que confesó haber recibido de la de-mandada María Mendoza, en calidad de préstamo la suma de $3,200, en garantía de la cual constituyó hipoteca sobre dos fincas urbanas de su propiedad. Los demandantes con posterioridad a la muerte de su causante radicaron demanda sobre nulidad de escritura hipotecaria, alegando que su causante y la Sra. Mendoza desde mucho antes del 8 de fe-brero de 1930 vivieron en concubinato público como marido y mujer, que todo ese tiempo la demandante era insolvente y que ambos concubinos se pusieron de acuerdo con el único propósito de defraudar a los demandantes, habiendo sido la escritura de hipoteca simulada y otorgada con propósito fraudulento. Solicitaron se dictara sentencia declarando inexistente y nulo el contrato de hipoteca. Contestó !a de-mandada negando los hechos esenciales de la demanda y ale-gando ciertas defensas especiales. Fué el pleito a juicio *960y luego de desfilar la prueba de los demandantes, la deman-dada formuló una moción de nonsuit, que fué declarada con lugar, dictándose entonces sentencia desestimando la de-manda y condenando a los demandantes al pago de costas y honorarios de abogado. Apelaron los demandantes y se-ñalaron como error el haberse declarado con lugar la mo-ción de nonsuit y sin lugar la demanda y el haberse resuelto que para la fecha del fallecimiento de Francisco Peña la ac-ción ya había prescrito. En el curso de su opinión expresó este Tribunal que la acción ejercitada se basó en la alegada inexistencia, por falta de causa, del contrato de préstamo e hipoteca, y en que dicho contrato nunca tuvo existencia legal, ya que la demandada nunca entregó cantidad alguna en calidad de préstamo al causante de los demandantes; que la demandada tiene a su favor las presunciones disputables enumeradas en el artículo 464 del Código de Enjuiciamiento Civil, incisos 19 y 38, al efecto de “Que las transacciones privadas fueron realizadas con rectitud y en debida forma” -y “Que al efectuarse un contrato escrito medió la corres-pondiente compensación”; que los demandantes no pre-sentaron prueba de clase alguna tendiente a controvertir las dos citadas presunciones; y que la presunción que ellos invocan a su favor, en el sentido de que “Se presumen ce-lebrados en fraude de acreedores todos aquellos contratos por virtud de los cuales el deudor enajenare bienes a título gratuito” (artículo 1249 del Código Civil, edición de 193Ó) sólo podía ser invocada por los acreedores, y siendo los de-mandantes herederos del finado “solamente podrían atacar una enajenación gratuita hecha por el causante, cuando la propiedad enajenada excediere del tercio de libre disposi-ción. ’ ’ Con estas consideraciones confirmó la sentencia apelada.
Las palabras que acabamos de citar y que aparecen en-tre comillas constituyeron meramente un dictum en el caso. En éste no se atacaba la validez del contrato de hipoteca *961por equivaler el mismo a una donación o a una enajenación gratuita en favor de la demandada.. La médula de la de-manda fué que tal contrato era simulado y fraudulento y que el mismo había sido celebrado con el único propósito de de-fraudar a los demandantes, siendo por ende inexistente y nulo.
En González Rodríguez v. Fumero, supra, se alegaba que ciertos contratos eran inexistentes por ser simulados y en el curso de la opinión se dijo:
“. . . En el caso ante nosotros, estudíese la cuestión desde cual-quier punto de vista, y ya sea que falte el consentimiento como con-curso de voluntades para comprar y vender, ya sea que no exista la causa, el hecho es que el contrato no existe por no concurrir en el acto de que se trata, los requisitos esenciales para la creación de tal contrato.” (Bastardillas nuestras.)
“No existiendo en este caso un contrato, y no habiéndose creado derecho de ninguna clase por las escrituras simuladas de que se trata, no puede concederse que la corte inferior errara”, etc..
Según se ve, se resuelve que un contrato simulado es en-teramente inexistente y no puede crear derechos de clase alguna. Siendo ello así y alegándose en el caso de Peña v. Mendoza, supra, que el contrato de hipoteca era simulado, era innecesario hacer referencia a una enajenación gra-tuita.
El de Sucn. Soto v. Vélez nos parece idéntico al presente. En él se alegaba que cierta escritura de compraventa otor-gada a favor de María Yélez era inexistente por simulada. Según se dice en la opinión, la evidencia aducida fué al efecto de que Soto abandonó a su esposa y se fué a vivir en concubi-nato con la demandada; que más tarde y mediante documento privado Soto compró la finca en controversia, vendiéndola, nuevamente, dos años más tarde los mismos vendedores a la demandada. Se concluyó que bajo las circunstancias del caso la corte de distrito estuvo justificáda al resolver que *962se trataba de un contrato simulado, citando Rivera v. Sucn. Caraballo, supra y González v. Fumero, supra.
En el caso de autos, según bemos visto por las alegaciones y la súplica de la demanda, se solicita se declare la nulidad e inexistencia de ciertas escrituras otorgadas a favor de la demandada Adolñna Ayala, por ser las mismas simuladas. Nada bay en la demanda que dé a entender que se trata de una enajenación gratuita o de una donación becha por Sotero Hernández a favor de su alegada concubina. Una moción como la presentada por la demandada admite la certeza de las alegaciones esenciales de la demanda. Admitida la simulación, las transacciones expuestas en la demanda resultan inexistentes y no pueden crear derechos de clase alguna. En, estas circunstancias, el dictum del caso de Peña v. Mendoza, a que ya nos bemos referido no tiene aplicación a la cuestión aquí envuelta. La demanda aduce una causa de acción y la moción debió ser declarada sin lugar. De ese mismo criterio fué el tribunal inferior en su resolución original de 3 de julio de 1947.
Dada la conclusión anterior es innecesario discutir el se-gundo error señalado.
Debe revocarse la sentencia apelada y devolverse el caso para ulteriores procedimientos no inconsistentes con. esta opinión.
El Juez Asociado Sr. De Jesús no intervino.